Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/3/2022 with respect to claims 1-7, 9-16, and 18-22 regarding claims rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Newly discovered prior art, Stone US 20180045046 and Bello US 20160356125, will be used in combination with prior arts cited in the previous office action.
The applicant argues on pages 10 and 11 of the remark filed that “Applicant respectfully submits that paragraph [0016] and [0020] of Veneruso do not amount to a disclosure, teaching, or suggestion of "determining that one of the predicted multiphase properties exceeds a threshold value" and "adjusting a choke of the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site so that the one of the predicted multiphase properties does not exceed the threshold value based  on the predicted multiphase properties responsive to determining that the portion of the predicted multiphase properties exceeds the threshold value" as recited in Claim 1 and similarly in Claims … Accordingly, Veneruso discloses control using measurement data (e.g., direct measurement of water fraction) and does not disclose the model-based control of Claims 1, 10, and 19 ... However, Veneruso is directed to 
control techniques for using actual measurements of the water cut, and does not operate based on predicted multiphase properties”.
	The Office respectfully disagrees and submits that the combination of Foot and 
Veneruso discloses any control that maintains multiphase properties below the threshold value. Veneruso discloses control techniques for using measurements (Veneruso, [0016], [0020], [0070]; and Foot discloses control techniques for using models of multiphases (Foot, [0055], [0098]). It is cited in Foot, “An iterative procedure is next carried out, beginning
with process 62 in which a first estimate of the flow rate through choke valve 7 is made, based on previous information. Then, in process 64, an estimate of the pressure drop across choke valve 7 is derived, using a conventional multiphase model (such as a Perkins differential pressure choke model for well W) to which the diameter of the choke opening (e.g., calculated from Stored geometric parameters for the specific choke valve 7 at well W. in combination with the current choke position measured by choke valve position transducer CPT), and the estimates of phase composition and flow rate are applied. In decision 65, the resulting calculated differential pressure from process 60 is then compared against the measured differential pressure (i.e., the difference between the measured pressures upstream and downstream of choke valve 7 applied to process 60. If these pressure values differ from one another by more than a threshold amount (decision 65 is NO), the current estimate of the flow rate is adjusted in process 66, and a new pressure drop is calculated based on this adjusted flow rate, in process 64, and decision 65 is repeated”, [0098]. Therefore, the combination of Foot and Veneruso discloses control techniques for using measurements and models of multiphases.
	By combining Foot’s control techniques for using models of multiphases with Veneruso‘s control techniques for using measurements of multiphases, and newly discovered prior arts: Stone’s predicted multiphase properties of oil, water and gas; and Bello’s flow control valve using multiphase models and measurement, the hydrocarbon production equipment can be controlled and adjusted to affect the extraction of the hydrocarbons so that the one of the predicted multiphase properties does not exceed the threshold.

The applicant also argues on pages 13 and 14 of the remark filed that “However, the health state of the hydrocarbon production equipment in Jesus is not determined based on "the predicted multiphase properties" where the multiphase properties are "an amount of oil, an amount of sand, an amount of water, and an amount of gas of the extracted hydrocarbons" as recited in Claim 7 and in Claim 1 ... Accordingly, Jesus does not disclose, teach, or suggest "determining, based on the predicted multiphase properties, an amount of time until a component of the hydrocarbon production equipment will need to be replaced or serviced" as recited in Claim 7 and similarly in Claim 16 ... determining that the portion of the predicted multiphase properties exceeds the threshold value" as recited in Claims 1 and 10”.
The Office respectfully disagrees and submits that the combination of Foot, 
Veneruso, Jesus, and newly discovered prior arts: Stone and Bello discloses an amount of time until a component of the hydrocarbon production equipment will need to be replaced or serviced can be determined based on the predicted multiphase properties. The combination also discloses a choke of the hydrocarbon production equipment is adjusted to affect the extraction of the hydrocarbons from the site so that the one of the predicted multiphase properties does not exceed the threshold value based on the predicted multiphase properties responsive to determining that the portion of the predicted multiphase properties exceeds the threshold value.

Therefore, independent claims 1, 10 and 19 are not patent eligible.
	Claims 2-7, and 9 are a dependent of claims 1, claims 11-16, and 18 are a dependent of claim 10, and claims 20-22 are a dependent of claim 19, and thus, the dependent claims 2-7, 9, 11-16, 18, and 20-22 are also ineligible over the same reasons set forth in independent claims 1, 10, and 19.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6, 9-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Foot et al (US 20080234939, hereinafter Foot), in view of Veneruso et al (US 20120041681, hereinafter Veneruso), in further view of Stone et al (US 20180045046, hereinafter Stone) and Bello et al (US 20160356125, hereinafter Bello). 
As to claim 1, Foot teaches “A method for hydrocarbon production ([0004]; [0130]), the 
method comprising: receiving data from a sensor associated with hydrocarbon production equipment, the hydrocarbon production equipment configured to extract hydrocarbons from a site ([0014]; [0042]); determining, based on the data and a model associated with extracted hydrocarbons, multiphase properties of the extracted hydrocarbons ([0004]; [0025] teaches “calculating, using the predictive model, fluid rate and phase composition”; i.e., phase in reference to produced fluid refers to the relative amounts of water, oil and gases in the produced fluid; [0056] teaches “the well model is a one dimensional model calculating fluid properties”); the multiphase properties comprising an amount of oil, an amount of sand, an amount of water, and an amount of gas of the extracted hydrocarbons ([0004]; [0041]; [0124]); 
adjusting a choke of the hydrocarbon production equipment to affect the extraction of the hydrocarbons (Figure 12; [0006]; [0098]; [0103]).”
	Foot does not explicitly teach “the predicted multiphase properties comprising an amount of oil, an amount of sand, an amount of water, and an amount of gas of the extracted hydrocarbons”.
	Stone teaches “predicted multiphase properties of the extracted hydrocarbons, the predicted multiphase properties comprising an amount of oil, an amount of sand, an amount of water, and an amount of gas of the extracted hydrocarbons (Figure 9, #436; [0054] discloses
multiple phases properties of hydrocarbon includes oil, water and gas; [0060]; [0064] teaches “predicting the amount of an at least one fluid component distributed in a plurality of phases of the multi-component, multi-phase system includes predicting the amount of a
hydrocarbon component in liquid, water and gas phases”; Claim 25).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stone into Foot. This combination would improve the accuracy of the predicting multiphase properties of hydrocarbons.
	The combination of Foot and Stone does not explicitly teach determining that one of the multiphase properties exceeds a threshold value; and one of the multiphase properties does not exceed the threshold value based on the multiphase properties responsive to determining that the portion of the multiphase properties exceeds the threshold. 
	Bello teaches “determining that one of the multiphase properties exceeds a threshold value; and one of the multiphase properties does not exceed the threshold value based on the multiphase properties responsive to determining that the portion of the multiphase properties exceeds the threshold value” ([0070] discloses estimated parameters such as production rates are compared to pre-selected facility constraints (e.g., oil, gas and water processing capacity), and if the estimated parameters exceed such constraints, they are recalculated. If the facility constraints are not exceeded, the reservoir state vector, which includes values of the model parameters, is updated; i.e., Bellow’s system can compare and determine whether or not the estimated parameters exceed the oil, gas, and water processing capacity, taking actions based on estimated parameters exceed or not exceed the threshold).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bello into Foot in view of Stone. This combination would improve the accuracy of the estimating production performance of a hydrocarbon reservoir management and control. It would be obvious to one of ordinary skill in the art to combine Bello’s system that can determine whether or not estimated parameters or one of the multiphase properties exceeds a threshold value with Stone’s predicted multiphase properties of oil, sand, water, and gas so that the system would be able to determine whether or not one of the multiphase properties exceeds a threshold value.
	The combination of Foot, Stone, and Bello does not explicitly teach “adjusting a choke of the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site so that the one of the multiphase properties does not exceed the threshold value based on the multiphase properties responsive to determining that the portion of the multiphase properties exceeds the threshold value”.
	Veneruso teaches “determining that one of the multiphase properties exceeds a threshold value ([0020]); and adjusting a choke of the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site so that the one of the multiphase properties does not exceed the threshold value based on the multiphase properties responsive to determining that the portion of the multiphase properties exceeds the threshold value ([0016] teaches “a production controlling system of a producing zone of a hydrocarbon well comprising a water fraction in a fluid mixture measuring sensor according to the present invention. The system comprises a valve to choke the producing zone, the valve being coupled to the sensor, the sensor operating the valve as a function of the measured water fraction in the fluid mixture produced by the producing zone and a threshold water fraction value”; [0020]; [0066]; [0072]; i.e., when the measured water in the fluid mixture exceed a threshold value, the valve can be adjusted in order control production of the fluid so that the amount of water in the fluid mixture will not exceed the threshold value).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Veneruso into Foot in view of Stone and Bello. This combination would improve the accuracy of the estimating water and oil fraction, and controlling of production of a hydrocarbon reservoir. It would have been obvious to one of ordinary skill in the art to combine Foot with Stone’s predicted multiphase properties of the extracted hydrocarbons which comprise an amount of oil, sand, water, and gas; Bello’s system that can determine whether or not estimated parameters or one of the multiphase properties exceeds a threshold value; and Veneruso’s system that adjust a choke of the hydrocarbon production equipment so that the predicted multiphase properties will comprise oil, sand, water, and gas; and the choke of the hydrocarbon production equipment would be adjusted in order to control the predicted multiphases properties to not exceed the threshold value.

	As to claim 2, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 1.
	Foot teaches “the data comprises at least one of pressure data or temperature data ([0010] teaches “downhole pressure and temperature measurements”; [0015]).”
 
	As to claim 3, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 2.
	Foot teaches “determining a trend of the at least one of pressure data or temperature data ([0085] teaches “in effect predicting the reservoir pressure at a current point in time based on those past observed trends”; [0132]); and determining, based on the trend, whether the at least one of pressure data or temperature data is outside of a boundary of a profile (Figure 3; [0058]; [0123] teaches “if the reconciled results are outside a predetermined range, an alert or other action may be triggered. Such analysis may involve a series of reconciled results which may be analyzed to identify a pattern or trend”).”

	As to claim 4, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 1.
	Foot teaches “generating an alarm; and presenting the alarm via a display ([0123] teaches “if the reconciled results are outside a predetermined range, an alert or other action may be triggered. Such analysis may involve a series of reconciled results which may be analyzed to identify a pattern or trend and may trigger an alert. Because continuous and near real time data is used, the information can be analyzed in alert process 38 for correlations which may be used to set future alert parameters. For example, when an event occurs, the data can be reviewed by a human operator, via web browser application 25 (FIG. 5)”).”
	The combination of Foot and Bello does not explicitly teach “determining that the one of the multiphase properties exceeds the threshold value”.
	Veneruso teaches “determining that one of the multiphase properties exceeds a threshold value ([0020] teaches “ the control of production of a hydrocarbon reservoir, comprising the steps of measuring the water fraction in the fluid mixture of a producing zone, and operating a valve to choke the producing zone when the measured water fraction in the fluid mixture exceeds a threshold value”; [0072]);
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to incorporate Veneruso into Foot in view of Bello. This combination would improve the accuracy of the estimating water and oil fraction, and controlling of production of a hydrocarbon reservoir.
	The combination of Foot, Bello and Veneruso does not explicitly teach “predicted multiphase properties”.
	Stone teaches “predicted multiphase properties ([0054]; [0060]; [0064]; Claim 25).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stone into Foot in view of Bello and Veneruso. This combination would improve the accuracy of the predicting multiphase properties of hydrocarbons.

	As to claim 5, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 1.
	Foot teaches “presenting, via a display, a visual representation of the multiphase properties ([0054] teaches “multiple phases of produced fluid (gas, oil, water)”; [0065]; [0129];  i.e. Foot’s system can evaluate assumed parameters to measurements, and display a visual representation of the multiphase properties).”
	The combination of Foot, Bello and Veneruso does not explicitly teach “predicted multiphase properties”.
	Stone teaches “predicted multiphase properties ([0054]; [0060]; [0064]; Claim 25).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stone into Foot in view of Bello and Veneruso. This combination would improve the accuracy of the predicting multiphase properties of hydrocarbons.

	As to claim 6, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 1.
	Foot teaches “the hydrocarbon production equipment comprises transmitting ([0062]; [0083]), to the hydrocarbon production equipment, a command to adjust a parameter associated with operations of the hydrocarbon production equipment ([0060] teaches “this type of model operates by adjusting by adjusting the phase parameter and the production rate (i.e., curves 31, 33 of FIG. 3) to simultaneously match the measured downhole pressure and the measured wellhead temperature”; [0072]).”
	The combination of Foot, Bello and Stone does not explicitly teach “adjusting a choke of the hydrocarbon production equipment; and adjust a choke parameter associated with operations of the hydrocarbon production equipment”.
	Veneruso teaches “adjusting a choke of the hydrocarbon production equipment; and adjust a choke parameter associated with operations of the hydrocarbon production equipment ([0016]; [0020]; [0072]; i.e., when the measured water in the fluid mixture exceed a threshold value, the valve can be adjusted in order control production of the fluid so that the amount of water in the fluid mixture will not exceed the threshold value).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Veneruso into Foot in view of Bello and Stone. This combination would improve the accuracy of the estimating water and oil fraction, and controlling of production of a hydrocarbon reservoir.

	As to claim 9, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 1.
	Foot teaches “the model associated with the extracted hydrocarbons is based on surface characteristics associated with the site ([0004]; [0056] teaches “the invention treat the modeled well analogously to a pipeline incorporating the physical geometry of the well. In some cases, the well model is a one dimensional model calculating fluid properties as a
function of length of the well. Other well models can incorporate more than one dimension along all or a portion of the well. For example, fluid flow can be modeled as a function of length and radial distance”; [0057]).” 

As to claim 10, Foot teaches “A system comprising: one or more processors (Figure 4, 
#15); and a storage device having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations ([0067]) comprising: receiving data from a sensor associated with hydrocarbon production equipment, the hydrocarbon production equipment configured to extract hydrocarbons from a site ([0014]; [0042]); determining, based on the data and a model associated with extracted hydrocarbons, multiphase properties of the extracted hydrocarbons ([0004]; [0025] teaches “calculating, using the predictive model, fluid rate and phase composition”; i.e., phase in reference to produced fluid refers to the relative amounts of water, oil and gases in the produced fluid; [0056] teaches “the well model is a one dimensional model calculating fluid properties”); the multiphase properties comprising an amount of oil, an amount of sand, an amount of water, and an amount of gas of the extracted hydrocarbons ([0004]; [0041]; [0124]); adjusting a choke of the hydrocarbon production equipment to affect the extraction of the hydrocarbons (Figure 12; [0006]; [0098]; [0103]).”
	Foot does not explicitly teach “the predicted multiphase properties comprising an amount of oil, an amount of sand, an amount of water, and an amount of gas of the extracted hydrocarbons”.
	Stone teaches “predicted multiphase properties of the extracted hydrocarbons, the predicted multiphase properties comprising an amount of oil, an amount of sand, an amount of water, and an amount of gas of the extracted hydrocarbons (Figure 9, #436; [0054] discloses
multiple phases properties of hydrocarbon includes oil, water and gas; [0060]; [0064] teaches “predicting the amount of an at least one fluid component distributed in a plurality of phases of the multi-component, multi-phase system includes predicting the amount of a
hydrocarbon component in liquid, water and gas phases”; Claim 25).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stone into Foot. This combination would improve the accuracy of the predicting multiphase properties of hydrocarbons.
	The combination of Foot and Stone does not explicitly teach determining that one of the multiphase properties exceeds a threshold value; and one of the multiphase properties does not exceed the threshold value based on the multiphase properties responsive to determining that the portion of the multiphase properties exceeds the threshold. 
	Bello teaches determining that one of the multiphase properties exceeds a threshold value; and one of the multiphase properties does not exceed the threshold value based on the multiphase properties responsive to determining that the portion of the multiphase properties exceeds the threshold value ([0070] discloses estimated parameters such as production rates are compared to pre-selected facility constraints (e.g., oil, gas and water processing capacity), and if the estimated parameters exceed such constraints, they are recalculated. If the facility constraints are not exceeded, the reservoir state vector, which includes values of the model parameters, is updated; i.e., Bello’s system can compare and determine whether or not the estimated parameters exceed the oil, gas, and water processing capacity, taking actions based on estimated parameters exceed or not exceed the threshold).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bello into Foot in view of Stone. This combination would improve the accuracy of the estimating production performance of a hydrocarbon reservoir management and control. It would be obvious to one of ordinary skill in the art to combine Bello’s system that can determine whether or not estimated parameters or one of the multiphase properties exceeds a threshold value with Stone’s predicted multiphase properties of oil, sand, water, and gas so that the system would be able to determine whether or not one of the multiphase properties exceeds a threshold value.
	The combination of Foot, Stone, and Bello does not explicitly teach “adjusting a choke of the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site so that the one of the multiphase properties does not exceed the threshold value based on the multiphase properties responsive to determining that the portion of the multiphase properties exceeds the threshold value”.
	Veneruso teaches “determining that one of the multiphase properties exceeds a threshold value ([0020]); and adjusting a choke of the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site so that the one of the multiphase properties does not exceed the threshold value based on the multiphase properties responsive to determining that the portion of the multiphase properties exceeds the threshold value ([0016] teaches “a production controlling system of a producing zone of a hydrocarbon well comprising a water fraction in a fluid mixture measuring sensor according to the present invention. The system comprises a valve to choke the producing zone, the valve being coupled to the sensor, the sensor operating the valve as a function of the measured water fraction in the fluid mixture produced by the producing zone and a threshold water fraction value”; [0020]; [0066]; [0072]; i.e., when the measured water in the fluid mixture exceed a threshold value, the valve can be adjusted in order control production of the fluid so that the amount of water in the fluid mixture will not exceed the threshold value).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Veneruso into Foot in view of Stone and Bello. This combination would improve the accuracy of the estimating water and oil fraction, and controlling of production of a hydrocarbon reservoir. It would have been obvious to one of ordinary skill in the art to combine Foot with Stone’s predicted multiphase properties of the extracted hydrocarbons which comprise an amount of oil, sand, water, and gas; Bello’s system that can determine whether or not estimated parameters or one of the multiphase properties exceeds a threshold value; and Veneruso’s system that adjust a choke of the hydrocarbon production equipment so that the predicted multiphase properties will comprise oil, sand, water, and gas; and the choke of the hydrocarbon production equipment would be adjusted in order to control the predicted multiphases properties to not exceed the threshold value.

	As to claim 11, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 10.
	Foot teaches “the data comprises at least one of pressure data or temperature data ([0010] teaches “downhole pressure and temperature measurements”; [0015]).”
 
	As to claim 12, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 11.
	Foot teaches “determining a trend of the at least one of pressure data or temperature data ([0085] teaches “in effect predicting the reservoir pressure at a current point in time based on those past observed trends”; [0132]); and determining, based on the trend, whether the at least one of pressure data or temperature data is outside of a boundary of a profile (Figure 3; [0058] teaches “Curve 31 illustrates the relationship of a phase parameter (e.g., watercut) to a measured parameter such as downhole pressure”; [0123] teaches “if the reconciled results are outside a predetermined range, an alert or other action may be triggered. Such analysis may involve a series of reconciled results which may be analyzed to identify a pattern or trend”).”

	As to claim 13, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 10.
	Foot teaches Foot teaches “generating an alarm; and presenting the alarm via a display ([0123] teaches “if the reconciled results are outside a predetermined range, an alert or other action may be triggered. Such analysis may involve a series of reconciled results which may be analyzed to identify a pattern or trend and may trigger an alert. Because continuous and near real time data is used, the information can be analyzed in alert process 38 for correlations which may be used to set future alert parameters. For example, when an event occurs, the data can be reviewed by a human operator, via web browser application 25 (FIG. 5)”).”
	The combination of Foot and Bello does not explicitly teach “determining that the one of the multiphase properties exceeds the threshold value”.
	Veneruso teaches “determining that one of the multiphase properties exceeds a threshold value ([0020] teaches “ the control of production of a hydrocarbon reservoir, comprising the steps of measuring the water fraction in the fluid mixture of a producing zone, and operating a valve to choke the producing zone when the measured water fraction in the fluid mixture exceeds a threshold value”; [0072]);
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to incorporate Veneruso into Foot in view of Bello. This combination would improve the accuracy of the estimating water and oil fraction, and controlling of production of a hydrocarbon reservoir.
	The combination of Foot, Bello and Veneruso does not explicitly teach “predicted multiphase properties”.
	Stone teaches “predicted multiphase properties ([0054]; [0060]; [0064]; Claim 25).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stone into Foot in view of Bello and Veneruso. This combination would improve the accuracy of the predicting multiphase properties of hydrocarbons.

	As to claim 14, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 10.
	Foot teaches “presenting, via a display, a visual representation of the multiphase properties ([0054] teaches “multiple phases of produced fluid (gas, oil, water)”; [0065]; [0129]; i.e. Foot’s system can evaluate assumed parameters against the current measurements; [0129] teaches “Each rate and phase value calculated is … made available for display”).”
	The combination of Foot, Bello and Veneruso does not explicitly teach “predicted multiphase properties”.
	Stone teaches “predicted multiphase properties ([0054]; [0060]; [0064]; Claim 25).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stone into Foot in view of Bello and Veneruso. This combination would improve the accuracy of the predicting multiphase properties of hydrocarbons.

	As to claim 15, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 10.
	Foot teaches “the hydrocarbon production equipment comprises transmitting ([0062]; [0083]), to the hydrocarbon production equipment, a command to adjust a parameter associated with operations of the hydrocarbon production equipment ([0060] teaches “this type of model operates by adjusting by adjusting the phase parameter and the production rate (i.e., curves 31, 33 of FIG. 3) to simultaneously match the measured downhole pressure and the measured wellhead temperature”; [0072]).”
	The combination of Foot, Bello and Stone does not explicitly teach “adjusting a choke of the hydrocarbon production equipment; and adjust a choke parameter associated with operations of the hydrocarbon production equipment”.
	Veneruso teaches “adjusting a choke of the hydrocarbon production equipment; and adjust a choke parameter associated with operations of the hydrocarbon production equipment ([0016] teaches “a production controlling system of a producing zone of a hydrocarbon well comprising a water fraction in a fluid mixture measuring sensor according to the present invention. The system comprises a valve to choke the producing zone, the valve being coupled to the sensor, the sensor operating the valve as a function of the measured water fraction in the fluid mixture produced by the producing zone and a threshold water fraction value”; [0020]; [0072]; i.e., when the measured water in the fluid mixture exceed a threshold value, the valve can be adjusted in order control production of the fluid so that the amount of water in the fluid mixture will not exceed the threshold value).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Veneruso into Foot in view of Bello and Stone. This combination would improve the accuracy of the estimating water and oil fraction, and controlling of production of a hydrocarbon reservoir.

	As to claim 18, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 10.
	Foot teaches “the model associated with the extracted hydrocarbons is based on surface characteristics associated with the site ([0004]; [0056] teaches “the invention treat the modeled well analogously to a pipeline incorporating the physical geometry of the well. In some cases, the well model is a one dimensional model calculating fluid properties as a
function of length of the well. Other well models can incorporate more than one dimension along all or a portion of the well. For example, fluid flow can be modeled as a function of length and radial distance”; [0057]).” 

As to claim 19, Foot teaches “A monitoring system for a hydrocarbon production
site ([0004]), the system comprising: a sensor ([0024] discloses sensors); and a processor (Figure 4, #15) configured to: receive data relating to extracted hydrocarbons from the sensor ([0014]; [0042]); determine, based on the data and a model associated with extracted hydrocarbons, multiphase properties of the extracted hydrocarbons ([0004]; [0025] teaches “calculating, using the predictive model, fluid rate and phase composition”; i.e., phase in reference to produced fluid refers to the relative amounts of water, oil and gases in the produced fluid; [0056] teaches “the well model is a one dimensional model calculating fluid properties”); the multiphase properties comprising an amount of oil, an amount of sand, an amount of water, and an amount of gas of the extracted hydrocarbons ([0004]; [0041]; [0124]); transmit the determined multiphase properties … to a remote system ([0062] teaches “a flow transmitter FT is present at well W that directly outputs rate and phase information for that well”; [0129] teaches “sensor data may be transmitted to a regional or central location”); receive, from the remote system, a user input indicating a change to an operating parameter of equipment of the hydrocarbon production site ([0072] teaches “Interface module 22 thus responds to HTTP commands from client remote access terminal R, received via the corresponding web service 23, and generates the corresponding web page or other interactive display of field data, calculated parameters, and other information requested by the human user”; [0073]); adjusting a choke of the hydrocarbon production equipment to affect the extraction of the hydrocarbons (Figure 12; [0006]; [0098]; [0103]).”
	Foot does not explicitly teach “the predicted multiphase properties comprising an amount of oil, an amount of sand, an amount of water, and an amount of gas of the extracted hydrocarbons”.
	Stone teaches “predicted multiphase properties of the extracted hydrocarbons, the predicted multiphase properties comprising an amount of oil, an amount of sand, an amount of water, and an amount of gas of the extracted hydrocarbons (Figure 9, #436; [0054] discloses
multiple phases properties of hydrocarbon includes oil, water and gas; [0060]; [0064] teaches “predicting the amount of an at least one fluid component distributed in a plurality of phases of the multi-component, multi-phase system includes predicting the amount of a
hydrocarbon component in liquid, water and gas phases”; Claim 25).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stone into Foot. This combination would improve the accuracy of the predicting multiphase properties of hydrocarbons.
	The combination of Foot and Stone does not explicitly teach determining that one of the multiphase properties exceeds a threshold value; and one of the multiphase properties does not exceed the threshold value. 
	Bello teaches determining that one of the multiphase properties exceeds a threshold value; and one of the multiphase properties does not exceed the threshold value ([0070] discloses estimated parameters such as production rates are compared to pre-selected facility constraints (e.g., oil, gas and water processing capacity), and if the estimated parameters exceed such constraints, they are recalculated. If the facility constraints are not exceeded, the reservoir state vector, which includes values of the model parameters, is updated; i.e., Bellow’s system can compare and determine whether or not the estimated parameters exceed the oil, gas, and water processing capacity, taking actions based on estimated parameters exceed or not exceed the threshold).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bello into Foot in view of Stone. This combination would improve the accuracy of the estimating production performance of a hydrocarbon reservoir management and control. It would be obvious to one of ordinary skill in the art to combine Bello’s system that can determine whether or not estimated parameters or one of the multiphase properties exceeds a threshold value with Stone’s predicted multiphase properties of oil, sand, water, and gas so that the system would be able to determine whether or not one of the multiphase properties exceeds a threshold value.
	The combination of Foot, Stone, and Bello does not explicitly teach “adjusting a choke of the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site so that the one of the multiphase properties does not exceed the threshold value based on the multiphase properties responsive to determining that the portion of the multiphase properties exceeds the threshold value”.
	Veneruso teaches “determining that one of the multiphase properties exceeds a threshold value ([0020]); and adjusting a choke of the equipment to affect the extraction of the hydrocarbons based on the user input so that the one of the multiphase properties does not exceed the threshold value ([0016] teaches “a production controlling system of a producing zone of a hydrocarbon well comprising a water fraction in a fluid mixture measuring sensor according to the present invention. The system comprises a valve to choke the producing zone, the valve being coupled to the sensor, the sensor operating the valve as a function of the measured water fraction in the fluid mixture produced by the producing zone and a threshold water fraction value”; [0020]; [0066]; [0072] teaches “the control valve CV may be controlled in any number of manners, such as by an operator at surface”; i.e., when the measured water in the fluid mixture exceed a threshold value, the valve can be adjusted in order control production of the fluid so that the amount of water in the fluid mixture will not exceed the threshold value. The production controlling system has a control valve CV to choke the hydrocarbon fluid mixture production, and the control valve CV may be controlled by an operator).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Veneruso into Foot in view of Stone and Bello. This combination would improve the accuracy of the estimating water and oil fraction, and controlling of production of a hydrocarbon reservoir. It would have been obvious to one of ordinary skill in the art to combine Foot with Stone’s predicted multiphase properties of the extracted hydrocarbons which comprise an amount of oil, sand, water, and gas; Bello’s system that can determine whether or not estimated parameters or one of the multiphase properties exceeds a threshold value; and Veneruso’s system that adjust a choke of the hydrocarbon production equipment so that the predicted multiphase properties will comprise oil, sand, water, and gas; and the choke of the hydrocarbon production equipment would be adjusted in order to control the predicted multiphases properties to not exceed the threshold value.

	As to claim 20, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 19.
	Foot teaches “the data comprises at least one of pressure data or temperature data ([0010] teaches “downhole pressure and temperature measurements”; [0015]).”

	As to claim 21, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 1.
	Foot teaches “the multiphase ([0004]; [0041]; [0124]).”
	The combination of Foot, Bello and stone does not explicitly teach “one of the multiphase properties that exceeds a threshold value is the amount of sand or the amount of water”.
Veneruso teaches “one of the multiphase properties that exceeds a 
threshold value is the amount of sand or the amount of water ([0020] teaches “the control of production of a hydrocarbon reservoir, comprising the steps of measuring the water fraction in the fluid mixture of a producing zone, and operating a valve to choke the producing zone when the measured water fraction in the fluid mixture exceeds a threshold value”; [0072]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Veneruso into Foot in view of Bello and Stone. This combination would improve the accuracy of the estimating water and oil fraction, and controlling of production of a hydrocarbon reservoir.

	As to claim 22, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 10.
	Foot teaches “the multiphase ([0004]; [0041]; [0124]).”
	The combination of Foot, Bello and Stone does not explicitly teach “one of the multiphase properties that exceeds a threshold value is the amount of sand or the amount of water”.
Veneruso teaches “one of the multiphase properties that exceeds a 
threshold value is the amount of sand or the amount of water ([0020] teaches “the control of production of a hydrocarbon reservoir, comprising the steps of measuring the water fraction in the fluid mixture of a producing zone, and operating a valve to choke the producing zone when the measured water fraction in the fluid mixture exceeds a threshold value”; [0072]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Veneruso into Foot in view of Bello and Stone. This combination would improve the accuracy of the estimating water and oil fraction, and controlling of production of a hydrocarbon reservoir.

	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foot in view of Veneruso, Stone, and Bello, in further view of Jesus et al (US 20090192731, hereinafter Jesus). 
	As to claim 7, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 1.
Foot teaches “the multiphase properties ([0004]; [0041]; [0124]), a component 
of the hydrocarbon production equipment ([0006] teaches “Rate and phase information is commonly determined using flow meters or other equipment”).”
	The combination of Foot, Veneruso, Bello and Stone does not explicitly teach “determining an amount of time until a component of the hydrocarbon production equipment will need to be replaced or serviced”.
Jesus teaches “determining an amount of time until a component of the 
hydrocarbon production equipment will need to be replaced or serviced ([0036]; [0038] teaches “The health state parameters may be used to track the health state of the hydrocarbon production equipment over time”; [0081]”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jesus into Foot in view of Veneruso, Bello and Stone. This combination would improve the accuracy of predicting an approaching failure point for the hydrocarbon tool (Jesus, [0014]).

	As to claim 16, the combination of Foot, Veneruso, Stone, and Bello teaches the claimed limitations as discussed in Claim 10.
Foot teaches “the multiphase properties ([0004]; [0041]; [0124]), a component 
of the hydrocarbon production equipment ([0006] teaches “Rate and phase information is commonly determined using flow meters or other equipment”).”
	The combination of Foot, Veneruso, Bello and Stone does not explicitly teach “determining an amount of time until a component of the hydrocarbon production equipment will need to be replaced or serviced”.
Jesus teaches “determining an amount of time until a component of the 
hydrocarbon production equipment will need to be replaced or serviced ([0036]; [0038] teaches “The health state parameters may be used to track the health state of the hydrocarbon production equipment over time”; [0081]”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jesus into Foot in view of Veneruso, Bello and Stone. This combination would improve the accuracy of predicting an approaching failure point for the hydrocarbon tool (Jesus, [0014]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863